1709424DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter:
New claims 15-49 are not supported by the as-filed specification.  Applicant has not pointed out where the new claims are supported, nor does there appear to be a written description of the new claims in the application as filed.  See MPEP § 2163.06.  The applicant provides a generic statement that support for the new claims is found in the specification and claims as filed.  The office searched the instant disclosure and found support for the following nucleic acid-lipid particle.  Original claim 1 recites: A non-cationic lipid comprising up to 55% of the total lipid in the particle, the non-cationic lipid comprises a neutral lipid component comprising a phospholipid from 3 mol% to 15 mol% of the total lipid and a conjugated lipid comprising 0.1 mol% to 2 mol %.   Dependent claims recite: The phospholipid comprises 4 (6) mol% to 12 mol% of the total lipid.  The neutral lipid has cholesterol comprises 25 mol% to 45 mol% of the total lipid present.  Pages 4-5 and the working examples of the specification disclose a nucleic acid-lipid particle (SNALP) having a cationic lipid comprising from about 56.5 mol% to about 66.5 mol% of the total lipid; cholesterol comprising from about 31.5 mol% to about 42.5 mol% of the total lipid; a PEG-lipid comprising from about 1 to about 2 mol% of the total lipid.  Known as the 1:62 formulation.  This part of the specification also discloses a 1:57 formulation.  However, the office could not find support for the concentration of the lipids. cholesterol and lipid conjugate as recited in the instant claims.  There appears to be description for each limitation in the claims, but nothing in the specification that would lead the skilled artisan to combine limitations found in different sections of the specification and arrive at the new claims.  "It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-17, 26-28, 38, 40, 41, and 46-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (US 2006/0240554, cited on an IDS).  ‘554 teaches a lipid nanoparticle formulation L054 (Table IV, page 90) comprises DMOBA/DSPC/Chol/PEG-a-DMG with a molar ratio of 50/20/28/2.  See pages 2-22, 44, 63-68, 87-93, and 101-103.  The nanoparticle is used to deliver a nucleic acid that can be a single stranded nucleic acid including, mRNA).  The nucleic acid can be fully encapsulated in the in a lipid bilayer.  A pharmaceutical composition can comprise the formulation.  A ligand can be attached to any part of the nanoparticle using a linker molecule such as amido (paragraph 130).  The PEG can be 2KPEG (paragraphs 139-165).  The acyl groups on the PEG can be saturated or have varying degrees of unsaturation (paragraphs 126, 457 and 469).

Claims 15-17, 38-41, and 46-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacLachlan et al. (US 2006/0025366).  ‘366 discloses a pharmaceutical composition comprising a nucleic acid lipid particle, wherein the particle comprises a cationic lipid, a non-cationic lipid and a conjugated lipid that inhibits aggregation of particles and a pharmaceutically acceptable carrier.  See pages 2, 7-10, 13-20, 22-29 and.47-49.  The RNA is fully encapsulated in the particle.  The cationic lipid may comprise from about 2% to about 60% (about 5% to about 45%, about 5% to about 15% or about 40% to about 50%) of the total lipid present in the particle.  The non-cationic lipid can be DSPC and the lipid comprises from about 5% to about 90% (about 20% to about 85%) of the total lipid present in the particle.  The conjugated lipid can be PEG-DAG and may be about 0% to about 20% (about 1% to about 15%, about 4% to about 10%, or about 2%) of the total lipid in the particle.  The particle can also comprise cholesterol about 10% to about 60% of the total lipid present in the particle.  The molar concentrations in the teaching of ‘366 overlap or touch the claimed range with sufficient specificity.  See MPEP 2131.03.  The PEG can have an average molecular weight of about 2,000 daltons.  The acyl group in the lipid are preferably derived from fatty acids having C10-C24 carbon chains.  The acyl group can be saturated or have varying degrees of unsaturation.  Any linker suitable for coupling the PEG to a lipid can used including amido linker.  One example of the particle comprises PEG-lipid cDMA (3-N[(-Methoxy poly(ethylene glycol)2000) carbomyl]-1,2-dimyrestyloxy-propylamine). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 18-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacLachlan et al. (US 2006/0025366).  
The rejection of Claims 15, 16, 17, 38, 39, 40, 41, 46-49 as being anticipated by MacLachlan et al. is incorporated herein.
‘366 discloses a pharmaceutical composition comprising a nucleic acid lipid particle, wherein the particle comprises a cationic lipid, a non-cationic lipid and a conjugated lipid that inhibits aggregation of particles and a pharmaceutically acceptable carrier.  See pages 2, 7-10, 13-20, 22-29 and.47-49.  The RNA is fully encapsulated in the particle.  The cationic lipid may comprise from about 2% to about 60% (about 5% to about 45%, about 5% to about 15% or about 40% to about 50%) of the total lipid present in the particle.  The non-cationic lipid can be DSPC and the lipid comprises from about 5% to about 90% (about 20% to about 85%) of the total lipid present in the particle.  The conjugated lipid can be PEG-DAG and may be about 0% to about 20% (about 1% to about 15%, about 4% to about 10%, or about 2%) of the total lipid in the particle.  The particle can also comprise cholesterol about 10% to about 60% of the total lipid present in the particle.  The PEG can have an average molecular weight of about 2,000 daltons.  The acyl group in the lipid are preferably derived from fatty acids having C10-C24 carbon chains.  The acyl group can be saturated or have varying degrees of unsaturation.  Any linker suitable for coupling the PEG to a lipid can used including amido linker.  One example of the particle comprises PEG-lipid cDMA (3-N[(-Methoxy poly(ethylene glycol)2000) carbomyl]-1,2-dimyrestyloxy-propylamine). 
 ‘366 provides a reasonable expectation of success for one of ordinary skill in the art to make the RNA-lipid particle.  It would have been obvious for one of ordinary skill in the art to modify the component of the lipid using PEG with an average molecular weight of about 2000 Daltons or use PEG that has a terminal methoxy group to optimize the delivery or bioavailability of the RNA in a cell.  See MPEP 2143 I. Exemplary Rationales and MPEP 2144.05 II. Routine Optimization.  ‘366 teaches using PEG-DAG conjugate and PEG can have the same saturated acyl groups.  The instant disclosure does not appear to teach an expected with any of the structural limitations of the claimed product.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claim 18 and 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0240554, cited on an IDS).  
The rejection of claims 15-17, 26-28, 38, 40, 41, and 46-49 as taught by Chen et al. is incorporated herein.
‘554 teaches a lipid nanoparticle formulation L054 (Table IV, page 90) comprises DMOBA/DSPC/Chol/PEG-a-DMG with a molar ratio of 50/20/28/2.  See pages 2-22, 44, 63-68, 87-93, and 101-103.  The nanoparticle is used to deliver a nucleic acid that can be a single stranded nucleic acid including, mRNA).  The nucleic acid can be fully encapsulated in the in a lipid bilayer.  A pharmaceutical composition can comprise the formulation.  A ligand can be attached to any part of the nanoparticle using a linker molecule such as amido (paragraph 130).  The PEG can be 2KPEG (paragraphs 139-165).  The acyl groups on the PEG can be saturated or have varying degrees of unsaturation (paragraphs 126, 457 and 469).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, namely to produce the particle comprising PEG that has an average molecular weight of about 2,000 daltons.  One of ordinary skill in the art would have been motivated to use this PEG because ‘554 teaches using this PEG in the composition.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  See KSR v. Teleflex, 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claims 19-25, 30-37, and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0240554, cited on an IDS) as applied to claims 18 and 29 above, and further in view of Moghimi et al. (The FASEB Journal 2006 20, pages E2057-E2593).
‘554 teach a lipid nanoparticle formulation L054 (Table IV, page 90) comprises DMOBA/DSPC/Chol/PEG-a-DMG with a molar ratio of 50/20/28/2.  See pages 2-22, 44, 63-68, 87-93, and 101-103.  The nanoparticle is used to deliver a nucleic acid that can be a single stranded nucleic acid including, mRNA).  The nucleic acid can be fully encapsulated in the in a lipid bilayer.  A pharmaceutical composition can comprise the formulation.  A ligand can be attached to any part of the nanoparticle using a linker molecule such as amido (paragraph 130).  The PEG can be 2KPEG (paragraphs 139-165).  The acyl groups on the PEG can be saturated or have varying degrees of unsaturation (paragraphs 126, 457 and 469).
‘554 does not appear to teach PEG having an average molecular weight of about 2,000 dalton and the PEG has a terminal methoxy group.
However, at the time the invention was made, Moghimi et al. teach that methoxy(polyethylene glycol, mPEG liposomes are known to exhibit prolonged circulation time in the blood (page E2057).   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of ‘554 taken with Moghimi, namely to produce a lipid nanoparticle comprising a PEG having a terminal methoxy group.  One of ordinary skill in the art would have been motivated to combine the teaching to use a PEG having a terminal methoxy group since mPEG is known to exhibit prolonged circulation time in the blood as taught by Moghimi et al.  ‘554 teaches that it would have been obvious to use an amido inker to link any component of the lipid particle.  It would have been obvious to one of ordinary skill in the art to make a composition comprising the mRNA-lipid particle and a pharmaceutically acceptable carrier to store or delivery the particle to a cell.  One of ordinary skill in the art would have been motivated to fully encapsulate the particle to increase the bioavailability of the particle in a cell.  ‘554 teach the mol% for each component of the lipid particle recited in dependent claims 20, 21, 32, and 43. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,141,378, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a nucleic lipid particle containing a nucleic acid; a cationic lipid; a mixture of a phospholipid and cholesterol of from 30% to 55% mol of the total lipid present in the particle, wherein the phospholipid consists of from 3 mol % to 15 mol % of the total lipid present in the particle and a PEG-lipid conjugate consisting of 0.1 mol % to 2 mol% of the total lipid present in the particle. 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,364,435, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because “other set of claims are directed to a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid.  The preparations in the formulation for each lipid in both set of claims overlap.  The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG’ and PEG can be linked to the lipid via an amido linker.  The instant claims require RNA which is a species of nucleic acids of ‘435.  Both claim sets recite incorporation of cholesterol, DSPC, mRNA, PEG, PEG-DAG, and carriers. 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,822,688, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid. The proportions in the formulation for each lipid in both set of claims overlap. The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG’ and PEG can be linked to the lipid via an amido linker. The instant claims require RNA which is a species of nucleic acid of ‘688.  Both claim sets recite incorporation of cholesterol, DSPC, mRNA, PEG, PEG-DAG, and carriers. 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,492,259, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the formulation for each lipid in both set of claims overlap. The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG” and PEG can be linked to the lipid via an amido linker.  The instant claims require RNA which is a species of nucleic acids of ‘259.  Both claim sets recite incorporation of cholesterol, DSPC, mRNA, PEG, PEG-DAG, and carriers.
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,058,069, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the formulation for each lipid in both set of claims overlap.  The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG’ and PEG can be linked to the lipid via an amido linker.  The instant claims require RNA which is a species acid of ‘069.  Both claim sets recite incorporation of cholesterol, DSPC, mRNA, PEG, PEG-DAG, and carriers. 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,227,443, of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the formulation for each lipid in both set of claims overlap.  The conjugated lipid can be a PEG-lipid conjugate.  PEG comprising a terminal methoxy group is embraced by the term “PEG” (column 50 of ‘443).  When a person of ordinary skill looks for guidance for how to link the PEG to the lipid, linking PEG to the lipid via an ether moiety would be one of the linkers used to carry out this step (column 50 of ‘443).
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,236,943, cited on an IDS. Although the claims at issue are not identical, they are not patentably distinct from each
 other because both set of claims are directed to making and using a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid. The proportions in the formulation for each lipid in both set of claims overlap. The conjugated lipid can be a PEG-lipid conjugate. The term “PEG” embraces a PEG comprising a terminal methoxy group (columns 94-98 of ‘943). When a person of ordinary skill looks for guidance for how to link the PEG to the lipid, linking PEG to the lipid via an ether moiety would be one of the linkers used to carry out this step (columns 94-98 of ‘943). 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,283,333, cited on an IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid. The
conjugated lipid can be a PEG-lipid conjugate. PEGs comprising a terminal methoxy
group were embraced by the term “PEG” (columns 107-112 of ‘333). When a person of
ordinary skill looks for guidance for how to link the PEG to the lipid, linking PEG to the
lipid via an ether moiety would be one of the linkers used to carry out this step (columns
107-112 of ‘333). The proportions in the formulation for each lipid in both set of claims
overlap.  
Claims 15-49 are rejected on the ground of nonstatutory double patenting
as being unpatentable over claims 1-46 of U.S. Patent No. 8,865,675, cited on an IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making a lipid formulation having a nucleic acid and cationic lipid, non-cationic lipid, and a conjugated lipid.  The proportions in the formulation for each lipid in both set of claims overlap.  The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG” and the linkage recited in the instant claims is a linkage embraced by how to link PEG to the lipid (columns 102 and 103 of ‘675).
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,364,435, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a nucleic acid and a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the formulation for each lipid in both set of claims overlap.  The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG” and PEG can be linked to the lipid via an ether moiety (column 52 of ‘435).
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,415,037, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a siRNA and a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the formulation for the instant claims are taught in the specification of ‘037.  When a person of ordinary skill in the art is looking for how to make the lipid particle recited in the claims of ‘037, they would arrive at the proportions recited in the instant claims (see columns 10 and 18-20).  The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG” and PEG can be linked to the lipid via an ether moiety.
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,716,464, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a siRNA and a SNALP comprising a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the SNALP formulation for the instant claims are recited in the specification of ‘464.  A person of ordinary skill in the art looking for how to make the nucleic acid-lipid particle, would look at the specification and determine that the proportions recited in the instant claims are obvious (columns 34-38 of ‘464). The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group was embraced by the term “PEG” and PEG could be linked to the lipid via an ether moiety (columns 99-100 of ‘464). 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,569,256, cited on an IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a siRNA and a SNALP comprising a cationic lipid, non-cationic lipid and a conjugated lipid. The proportions in the SNALP formulation for the instant claims are recited in the specification of ‘256. A person of ordinary skill in the art looking for how to make the nucleic acid-lipid particle, would look at the specification and determine that the proportions recited in the instant claims are obvious (column 18 of ‘256). The conjugated lipid can be a PEG-lipid conjugate. A PEG comprising a terminal methoxy group was embraced by the term “PEG” and can be linked to the lipid via an ether moiety (columns 98-99 of ‘256). 
Claims 15-49 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 10,053,689, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a siRNA and a SNALP comprising a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the SNALP formulation for the instant claims are taught in the specification of ‘689.  When a person of ordinary skill in the art is looking for how to make the lipid formulation recited in the claims of ‘689, they would arrive at the proportions recited in the instant claims (see columns 49-53 of ‘689). 
Claims 15-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of U.S. Patent No. 10,077,232, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to making and using a lipid formulation having a siRNA and a cationic lipid, non-cationic lipid and a conjugated lipid.  The proportions in the formulation for the instant claims are taught in the specification of ‘232.  When a person of ordinary skill in the art is looking for how to make the lipid formulation recited in the claims of ‘232, they would arrive at the proportions recited in the instant claims (see columns 11-13).  The conjugated lipid can be a PEG-lipid conjugate.  A PEG comprising a terminal methoxy group is embraced by the term “PEG” and the PEG can be linked to the lipid via an ether moiety.  See columns 60-61 of ‘232.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635